Citation Nr: 0123095	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-05 737 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant served on active duty from January 1953 until 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that continued the 30 percent 
evaluation assigned for service-connected dermatophytosis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant's dermatophytosis is primarily manifested 
by dry, scaly, papular, hyperpigmented, slightly erythmatous 
lichenfied plaque with some crusting involving the left arm, 
right thigh and right knee, without ulceration or systemic or 
nervous manifestations.

3.  The appellant's disability has not been demonstrated to 
be exceptionally repugnant.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
dermatophytosis has not been met.  38 U.S.C.A. §§ 1155, 5100 
et. seq. (West 1991 & Supp. 2001), 38 C.F.R. §§ 3.951, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2000); 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his service-
connected skin condition has worsened; therefore an increased 
disability evaluation is warranted.  The Board is aware that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board notes that the final rule 
implementing the provisions of the VCAA concerning claims for 
benefits governed by part 3 of Title 38, Code of Federal 
Regulations, has been published.  See 66 Fed. Reg. 45620 et 
seq. (Aug. 29, 2001).  

With few exceptions, the VCAA law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA's duties with respect to the appellant's claim have been 
fulfilled.  The VCAA essentially provides that the VA has a 
duty to notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  However, the Board finds that the VA has met its 
duty to advise and notify the appellant in this case.  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish a higher rating in the rating 
decision and the Statement of the Case (SOC).  See 38 
U.S.C.A. §§ 5102, 5103, 5107 (West Supp. 2001).

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for dermatophytosis, currently evaluated as 30 
percent disabling, have been properly developed and that no 
useful purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
Recent treatment records have been developed, and the 
veteran's skin disorder was assessed by a VA examiner in 
April 2001.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity with respect to the disability than those 
already of record would.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issue on appeal, and that the 
duty to assist appellant has been satisfied.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2000).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2000).  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole-recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In May 1956, the RO granted service connection for 
dermatophytosis pedis and dermatophytid right hand and 
assigned a 10 percent rating under Diagnostic Code 7813, 
effective from October 1954.  In November 1967, the RO 
increased the award to 30 percent, effective from July 1967.  
The 30 percent rating has remained in effect to the present 
time.  A disability which has been continuously rated at, or 
above, any evaluation of disability for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b) (2000).

The Board has reviewed all the evidence of record.  The most 
current evidence of the present level of his skin disability 
includes the reports of recent medical treatment, including 
reports from the Selma Baptist Hospital; a May 2001 VA 
examination; and various written statements submitted by the 
appellant and his representative.

The veteran's service-connected skin disorder is currently 
rated under Diagnostic Code 7899-7813 as analogous to 
dermatophytosis.  38 C.F.R. §§ 4.20, 4.118 (2000).  The note 
following Diagnostic Code 7819 reveals that Diagnostic Code 
7813 is rated as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Eczema is rated under Diagnostic Code 7806.  
38 C.F.R. § 4.118 (2000).  Under Diagnostic Code 7806, a 30 
percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  A 
50 percent evaluation is warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disease manifests itself in an 
exceptionally repugnant manner.

The Board has carefully reviewed the record and finds no 
basis for the assignment of a higher rating.  The appellant 
underwent a VA examination of his skin disorder in April 
2001.  In this examination, there was no evidence of 
ulceration.  The examiner did note dry, scaly, papular, 
hyperpigmented, slightly erythematous lichenified plaque with 
some crusting involving the left arm, right thigh and the 
back of the right knee.  However, there was no note of 
extensive exfoliation or crusting.  The examiner noted that 
there were no associated systemic or nervous manifestations.  
Furthermore, there is no evidence of record indicating that 
the appellant's skin disease has manifested itself in an 
exceptionally repugnant manner.  

Recent treatment records show that the veteran complained of 
a rash on the left forearm in July 2000, at the location of 
entry for a recent cardiac catheterization.  After the 
catheterization, he reported that the area was tender and 
irritated so he purchased over the counter medicated cream 
and treated the area.  However, he then reported that an 
itchy rash developed which he scratched, causing 
lichenification and ulceration in the area.  The assessment 
was allergic dermatitis to over the counter medication.  He 
was treated with medication.  A January 2001 treatment record 
noted on the back of the hands, the thighs, and the legs 
lichenified papular areas with underlying erythema of 
moderate to severe xerosis.  He was treated with medication.

Thus, the recent medical evidence indicates that the 
veteran's service-connected skin disorder occurs at most on 
limited areas of the skin with itching and lesions.  There is 
no competent evidence of significant ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or an exceptionally repugnant condition.  As such, the 
disability picture for the appellant's dermatophytosis does 
not more nearly approximate the criteria for an evaluation in 
excess of 30 percent.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

An increased evaluation for the appellant's service connected 
skin disability is denied.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeal

Error! Not a valid link.


